Citation Nr: 0528837	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  01-05 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
sacroiliitis and degenerative joint disease of the lumbar 
spine.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left ankle disability.  

4.  Entitlement to service connection for degenerative joint 
disease of the hips.  

5.  Entitlement to service connection for degenerative joint 
disease of the right knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States
ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from July 1955 
to November 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The November 1999 RO decision also denied a compensable 
rating for the service-connected right ankle disability.  The 
evaluation was increased to 10 percent by an April 2000 
rating decision and to 20 percent, by the March 2001 
statement of the case.  20 percent is the highest rating 
assignable under diagnostic code 5271 for a limitation of 
ankle motion.  A higher rating would require ankylosis (bony 
fixation) which is not shown by the evidence in this case.  
The veteran did not make a timely appeal of the evaluation of 
his right ankle.  Absent a notice of disagreement, a 
statement of the case and a substantive appeal, the Board 
does not have jurisdiction.  See Bernard v. Brown, 4 Vet. 
App. 384 (1994); Hazan v. Gober, 10 Vet. App. 511 (1997).  

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for hepatitis, whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for a left ankle disability, entitlement to 
service connection for left sacroiliitis and degenerative 
joint disease of the lumbar spine, entitlement to service 
connection for degenerative joint disease of the hips, and 
entitlement to service connection for degenerative joint 
disease of the right knee are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The evidence at the time of the September 1988 RO 
decision included the service medical records and private 
medical records pertaining to an industrial back injury in 
1985.  There was no evidence linking the veteran's back 
disability to service or a service connected disability.  

2.  Since the September 1988 RO decision, VA has received 
medical opinions to the effect that the veteran's back 
disability with left sacroiliitis due to his service-
connected right ankle disability.  This is evidence not 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

The September 1988 rating decision is final.  Evidence 
received since the RO's 1988 decision is new and material and 
the veteran's claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine with left 
sacroiliitis is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156 (2001), 20.1103 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (herein "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This decision is 
limited to the reopening of the veteran's back claim.  Since 
the evidence of record is sufficient for that purpose, VCAA 
does not require any additional notice to the veteran.  

The RO has treated the veteran's low back claim as a new 
claim.  In a September 1988 rating decision, the RO denied 
service connection for disabilities, including a herniated 
nucleus pulposus and pseudarthrosis, L3-4, postoperative.  
The veteran was notified in October 1988 and did not file a 
timely notice of disagreement.  Decisions of the RO which are 
not appealed are final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2004).  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the claim will be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  

For claims such as this, filed before August 29, 2001, new 
and material evidence means evidence not previously submitted 
to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (2001).  
New and material evidence need not change the final outcome 
of the case, but there is a standard set forth in the 
regulation which must be met.  See Hodge v. West, 155 F.3d 
1356, 1360-62 (Fed. Cir. 1998).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that this is a jurisdictional 
matter.  That is, no matter how the RO developed the claim, 
VA has no jurisdiction to consider the claim unless the 
appellant submits new and material evidence.  Therefore, 
whether the RO considered the issue or not, the first 
determination which the Board must make, is whether the 
veteran has submitted new and material evidence to reopen the 
claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

Considering the requirements of Jackson, the Board notes that 
the RO denied service connection for a low back disorder in a 
September 1988 decision.  At that time, the diagnosis was a 
herniated nucleus pulposus and pseudarthrosis, L3-4, 
postoperative.  The current claim presents a different 
diagnosis, left sacroiliitis and degenerative joint disease 
of the lumbar spine; but, the manifestations are essentially 
the same, with low back pain and limitation of function.  
Where a prior claim for service connection has been denied, 
and a current claim contains a different diagnosis (even one 
producing the same symptoms in the same anatomic system), a 
new decision on the merits is required.  See Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996); but see Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory 
does not constitute a new claim).  In any event, the Board's 
instant decision ensures that the veteran's claim for service 
connection for a low back disability with left sacroiliitis 
will be considered by Board on a de novo basis, without 
regard to finality of the previous determination, pending 
additional development by the RO consistent with VA's duties 
to notify and assist, unless the RO grants the benefit sought 
on appeal.  (See remand, infra.)  

In this case, the claim can be reopened, because, at the time 
of the September 1988 decision, the evidence did not contain 
a competent medical opinion linking the back disability to 
the veteran's active service or to a service-connected 
disability.  Now, the evidence contains statements from J. 
W., M.D., to the effect that the service-connected right 
ankle disability led to degenerative arthritis in the right 
lower extremity and back.  This evidence was not previously 
submitted to agency decision makers.  It bears directly and 
substantially upon the specific matter under consideration.  
It is neither cumulative nor redundant.  By itself or in 
connection with evidence previously assembled it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Thus, the statements of Dr. 
J. W. meet the definition of new and material evidence and 
require the veteran's low back claim to be reopened and 
considered on a de novo basis, considering all the evidence 
of record, both old and new.  38 U.S.C.A. § 5108, 38 C.F.R. 
§ 3.156.  







ORDER

As new and material evidence has been received, the petition 
to reopen a claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine with left 
sacroiliitis is granted.  The appeal is granted only to the 
extent of reopening the claim for service connection for a 
low back disability.  


REMAND

On the February 2000 VA examination, the veteran reported 
that he had been receiving disability benefits from the 
Social Security Administration (SSA) since 1985.  The Court 
has repeatedly held that when VA is on notice that there are 
SSA records, it must obtain and consider them.  See Baker v. 
West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. 
App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992).  Further, VCAA emphasizes the need for 
VA to obtain records from other Government agencies.  
38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for hepatitis, whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for a left ankle disability, entitlement to 
service connection for left sacroiliitis and degenerative 
joint disease of the lumbar spine, entitlement to service 
connection for degenerative joint disease of the hips, and 
entitlement to service connection for degenerative joint 
disease of the right knee are REMANDED to the RO for the 
following:

1.  The RO should obtain a complete copy 
of the veteran's SSA medical records and 
any decisions finding him disabled.  

2.  Thereafter, the RO should readjudicate 
this claims in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


